McFadden, Judge.
A jury found Tania Harless guilty of two counts — aggravated assault and aggravated battery—and she appeals her convictions on those counts. But a case is not final and ripe for appeal until a written sentence has been entered on each count of which a defendant was found guilty. See Keller v. State, 275 Ga. 680, 681 (571 SE2d 806) (2002); Bass v. State, 284 Ga. App. 331, 332 (643 SE2d 851) (2007). *869Here, the trial court entered only a single written sentence of “20 (Twenty) years.” Because the trial court did not enter a written sentence on each count,
Decided March 3, 2014.
Raina J. Nadler, for appellant.
D. Victor Reynolds, District Attorney, Daniel J. Quinn, Assistant District Attorney, for appellee.
the case is still pending in the court below. Therefore, this case is removed from this court’s docket and remanded. With respect to [both] counts of which [Harless] was found guilty, the trial court is . . . directed to . . . enter a written sentence,... thereby in writing, disposing of [both] counts of which [Harless] was found guilty. After such entry, the case may be transmitted to this court for re-docketing because the notice of appeal, prematurely filed, then will have ripened.
Bass, 284 Ga. App. at 332 (citations omitted).

Case remanded with direction.


Doyle, P. J., and Boggs, J., concur.